 1

 2

 3

 4

 5

 6

 7
                                   UNITED STATES DISTRICT COURT
 8
                          FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10

11
     DEMORIA JACKSON,                                 Case No. 1:17-cv-00027-DAD-JDP
12
                                                      FINDINGS AND RECOMMENDATIONS
                      Plaintiff,                      THAT DEFENDANTS’ MOTION FOR
13
                                                      SUMMARY JUDGMENT BE GRANTED
14        v.
                                                      ECF No. 40
15   RALPH M. DIAZ, et al.,
                                                      OBJECTIONS, IF ANY, DUE WITHIN
16                    Defendants.                     FOURTEEN (14) DAYS
17

18

19             Plaintiff Demoria Jackson is a state prisoner proceeding without counsel in this civil
20    rights action brought under 42 U.S.C. § 1983. This action proceeds on plaintiff’s first
21    amended complaint against defendant Lunes for a violation of the Due Process Clause of the
22    Fourteenth Amendment.
23             On November 20, 2018, defendant Lunes moved for summary judgment under Federal
24    Rule of Civil Procedure 56, arguing that defendant did not violate plaintiff’s due process rights
25    and is entitled to qualified immunity.1 ECF No. 40. Plaintiff filed an opposition on March 18,
26
27
      1
       As explained below, I find in favor of defendant on the merits of the due process argument,
28
      and do not reach the issue of qualified immunity.
 1   2019, ECF No. 45, and defendant filed a reply on March 22, ECF No. 46. The motion was
 2   submitted on the record without oral argument under Local Rule 230(l).2
 3   I.      STATEMENT OF UNDISPUTED FACTS
 4           Plaintiff is a state prisoner whose claim stems from events that took place at the
 5   California Substance Abuse Treatment Facility (“SATF”) in Corcoran, California. See ECF
 6   No. 10 at 6. Defendant Lunes is a correctional lieutenant at SATF. See id. at 7.
 7           On December 5, 2012, two correctional officers entered plaintiff’s cell. Plaintiff was
 8   restrained, and the officers recovered bindles of marijuana, methamphetamine, and tobacco
 9   from plaintiff’s cell.
10           On December 18, 2012, plaintiff was issued a rules violation report (“RVR”) for
11   battery on a peace officer. Defendant Lunes found plaintiff guilty of the lesser charge of
12   resisting at plaintiff’s hearing. Ultimately, the battery RVR was dismissed.
13           On April 7, 2013, plaintiff filed a grievance claiming that he was assaulted in his cell
14   by the officer who entered and restrained him on December 5, 2012.
15           On October 9, 2013—after the methamphetamine from plaintiff’s cell tested positive
16   and SATF received the test results—plaintiff was issued a second RVR for possession of a
17   controlled substance for sales and distribution. See ECF No. 40-4 at 8-9. Plaintiff signed a
18   form attached to the RVR, indicating that he did not request any witnesses for the RVR
19   hearing. See id. at 10. On October 29, 2013, there was a disciplinary hearing for the
20   controlled substance RVR. The record of the hearing indicates that plaintiff was offered
21   another opportunity to request witnesses at the hearing, and he declined to present any
22   witnesses. See id. at 12. Plaintiff did not testify or produce any evidence on his behalf at the
23   hearing. The evidence against him presented at the hearing included the RVR by Officer
24   Davis that stated that he discovered bindles of suspected drugs in plaintiff’s cell; the report of
25   2
      As required by Rand v. Rowland, 154 F.3d 952, 962-63 (9th Cir. 1998), plaintiff was provided
26   with notice of the requirements for opposing a summary judgment motion for failure to exhaust
     administrative remedies via an attachment to the defendants’ motion for summary judgment.
27   ECF No. 40-1.
28

                                                    2
 1   submission of the drugs to forensic services for testing; and the toxicology laboratory results
 2   indicting a positive test result for methamphetamine. Defendant Lunes found plaintiff guilty
 3   of the second RVR at the hearing.
 4   II.     DISCUSSION
 5         A. Summary Judgment Standard
 6           The “purpose of summary judgment is to pierce the pleadings and to assess the proof in
 7   order to see whether there is a genuine need for trial.” Matsushita Elec. Indus. Co. Ltd. v.
 8   Zenith Radio Corp., 475 U.S. 574, 587 (1986) (citation omitted). Summary judgment is
 9   appropriate when there is “no genuine dispute as to any material fact and the movant is entitled
10   to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
11           Summary judgment should be entered “after adequate time for discovery and upon
12   motion, against a party who fails to make a showing sufficient to establish the existence of an
13   element essential to that party’s case, and on which that party will bear the burden of proof at
14   trial.” Celotex Corp. v. Catrett, 477 U.S. 317, 322 (1986). The moving party bears the “initial
15   responsibility” of demonstrating the absence of a genuine issue of material fact. Celotex, 477
16   U.S. at 323. An issue of material fact is genuine only if there is sufficient evidence for a
17   reasonable fact finder to find for the non-moving party, while a fact is material if it “might
18   affect the outcome of the suit under the governing law.” Anderson v. Liberty Lobby, Inc., 477
19   U.S. 242, 248 (1986); Wool v. Tandem Computers, Inc., 818 F.2d 1422, 1436 (9th Cir. 1987).
20           If the moving party meets its initial burden, the burden then shifts to the opposing party
21   to present specific facts that show there is a genuine issue of a material fact. See Fed R. Civ.
22   P. 56(e); Matsushita, 475 U.S. at 586. An opposing party “must do more than simply show
23   that there is some metaphysical doubt as to the material facts.” Id. at 587. The party is
24   required to tender evidence of specific facts in the form of affidavits, and/or admissible
25   discovery material, in support of its contention that a factual dispute exits. Id. at 586 n.11;
26   Fed. R. Civ. P. 56(c). Further, the opposing party is not required to establish a material issue
27   of fact conclusively in its favor; it is sufficient that “the claimed factual dispute be shown to
28   require a jury or judge to resolve the parties’ differing versions of the truth at trial.” T.W.

                                                    3
 1   Electrical Serv., Inc. v. Pacific Elec. Contractors Assoc., 809 F.2d 626, 630 (9th Cir. 1987).
 2   However, “failure of proof concerning an essential element of the nonmoving party’s case
 3   necessarily renders all other facts immaterial.” Celotex, 477 U.S. at 323.
 4          The court must apply standards consistent with Rule 56 to determine whether the
 5   moving party demonstrated that there is no genuine issue of material fact and that judgment is
 6   appropriate as a matter of law. See Henry v. Gill Indus., Inc., 983 F.2d 943, 950 (9th Cir.
 7   1993). “[A] court ruling on a motion for summary judgment may not engage in credibility
 8   determinations or the weighing of evidence.” Manley v. Rowley, 847 F.3d 705, 711 (9th Cir.
 9   2017) (citation omitted). The evidence must be viewed “in the light most favorable to the
10   nonmoving party” and “all justifiable inferences” must be drawn in favor of the nonmoving
11   party. Orr v. Bank of America, NT & SA, 285 F.3d 764, 772 (9th Cir. 2002); Addisu v. Fred
12   Meyer, Inc., 198 F.3d 1130, 1134 (9th Cir. 2000).
13      B. Due Process Claim Against Lunes
14          Defendant argues that the hearing conducted by defendant Lunes met the due process
15   requirements in Wolff v. McDonnell, 418 U.S. 539 (1974). The Due Process Clause of the
16   Fourteenth Amendment protects individuals from being deprived of life, liberty, or property
17   without due process of law. U.S. Const. amend. XIV, § 1. Prisoners may not be deprived of
18   liberty without due process of law. See Wolff, 418 U.S. at 556. To state a claim for
19   deprivation of procedural due process, a plaintiff must first establish the existence of a liberty
20   interest for which the protection is sought. See Hewitt v. Helms, 459 U.S. 460, 466 (1983).
21          If there is a liberty interest at stake, then the proceedings must meet the requirements in
22   Wolff: (1) written notice of the charges; (2) at least 24 hours between the time the prisoner
23   receives written notice and the time of the hearing, so that the prisoner may prepare his
24   defense; (3) a written statement by the fact finders of the evidence they rely on and reasons for
25   taking disciplinary action; (4) the right of the prisoner to call witnesses in his defense, when
26   permitting him to do so would not be unduly hazardous to institutional safety or correctional
27   goals; and (5) legal assistance to the prisoner when the prisoner is illiterate or the issues
28   presented are legally complex. See Wolff, 418 U.S. at 563-71. In addition, some evidence—

                                                    4
 1   with some indicia of reliability—must support the decision of the hearing officer. See
 2   Superintendent v. Hill, 472 U.S. 445, 455-56 (1985).
 3          Defendant has met his initial burden of demonstrating the absence of a genuine issue of
 4   material fact; he has put forth evidence that all Due Process Clause requirements3 were met in
 5   this case. See Celotex, 477 U.S. at 323. Specifically, the record shows that plaintiff was given
 6   adequate notice, a written statement, and the opportunity to call witnesses. There was also
 7   some evidence, in the form of the written statement from the officer who recovered the drugs
 8   and the test results, to support the decision of defendant Lunes.
 9          As defendant has met his initial burden, the burden shifts to plaintiff, as the nonmoving
10   party, to present specific facts that show there is a genuine issue of a material fact. See Fed R.
11   Civ. P. 56(e); Matsushita, 475 U.S. at 586. Plaintiff has failed to meet his burden. Instead, he
12   asserts, without presenting any evidence or explanation, that he was not “provided adequate
13   notice” or “the opportunity to call witnesses.” See ECF No. 45 at 3. As the documentation
14   reflects, the notice of the RVR was issued to plaintiff in writing, and he signed it on October 9,
15   2013. See ECF No. 40-4 at 8-10. The hearing was held more than 24 hours afterward, on
16   October 29, 2014. See id. at 12. Notice was adequate. See Wolff, 418 U.S. at 563.
17          Plaintiff was also, contrary to his assertion, provided the opportunity to call witnesses,
18   both in advance of the hearing and at the hearing itself. See ECF No. 40-4 at 10, 12. The Due
19   Process Clause does not require witnesses at the hearing, but only that plaintiff be provided the
20   opportunity to call witnesses, when safety and correctional considerations permit. See Wolff,
21   418 U.S. at 566. Plaintiff’s signature appears plainly on the form declining to call witnesses.
22   Plaintiff does not offer any evidence indicating that his hearing violated the Due Process
23   Clause. His nonspecific, conclusory, and unsupported statement does not raise a “genuine”
24   issue of fact. See Matsushita, 475 U.S. at 586 n.11. Thus, plaintiff has failed to meet his
25   burden in response to defendant and to raise a genuine issue of material fact for trial.
26
27
     3
       It is undisputed that there was a liberty interest at stake. See ECF No. 40-3 at 6 (conceding
28
     that plaintiff had a liberty interest in the 180-day credit forfeiture).

                                                   5
 1      III.   FINDINGS AND RECOMMENDATIONS
 2             I recommend that the court:
 3             1. grant defendant’s motion for summary judgment; and
 4             2. dismiss this case with prejudice.
 5             The undersigned submits the findings and recommendations to the district judge under
 6      28 U.S.C. § 636(b)(1)(B) and Rule 304 of the Local Rules of Practice for the United States
 7      District Court, Eastern District of California. Within 14 days of the service of the findings and
 8      recommendations, the parties may file written objections to the findings and recommendations
 9      with the court and serve a copy on all parties. That document should be captioned “Objections
10      to Magistrate Judge’s Findings and Recommendations.” The district judge will review the
11      findings and recommendations under 28 U.S.C. § 636(b)(1)(C).
12
     IT IS SO ORDERED.
13

14
     Dated:    August 26, 2019
15                                                     UNITED STATES MAGISTRATE JUDGE
16

17

18      No. 204
19

20

21

22

23

24

25

26
27

28

                                                      6
